Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A File No. 033-41034 File No. 811-06324 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No. 39 and/or /X/ / / /X/ REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 39 (Check appropriate box or boxes) DELAWARE GROUP GLOBAL & INTERNATIONAL FUNDS (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) Approximate Date of Public Offering: December 29, 2008 It is proposed that this filing will become effective: / / /X/ immediately upon filing pursuant to paragraph (b) on December 29, 2008 pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a) (1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a) (2) on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate: /X/ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant is filing this Post-Effective Amendment for the purpose of adding a new series of shares, designated as the Delaware Focus Global Growth Fund. The prospectuses and statement of additional information relating to the other series of the Registrant are not amended or superseded hereby. C O N T E N T S This Post-Effective Amendment No. 39 to Registration File No. 033-41034 includes the following: 1. Facing Page 2. Contents Page 3. Part A - Prospectuses 4. Part B - Statement of Additional Information 5. Part C - Other Information 6. Signatures 7. Exhibits Prospectus DECEMBER 29, 2008 DELAWARE FOCUS GLOBAL GROWTH FUND CLASS A n CLASS C n CLASS R THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Table of contents Fund profile page 3 Delaware Focus Global Growth Fund How we manage the Fund page 7 Our investment strategies 7 The securities in which the Fund typically invests 8 The risks of investing in the Fund 11 Disclosure of portfolio holdings information 13 Who manages the Fund page 14 Investment manager 14 Portfolio managers 14 Manager of managers structure 14 Who's who? 15 About your account page 18 Investing in the Fund 18 Choosing a class share 18 Dealer compensation 20 Payments to intermediaries 20 How to reduce your sales charge 21 Waivers of contingent deferred sales charges 23 How to buy shares 25 Fair valuation 25 Retirement plans 26 Document delivery 26 How to redeem shares 27 Account minimums 27 Special services 28 Frequent trading of Fund shares 29 Dividends, distributions, and taxes 30 Certain management considerations 31 Financial highlights page 31 Contact information page 32 2 Profile: Delaware Focus Global Growth Fund Delaware Focus Global Growth Fund is available only to certain residents of certain states. What is the Fund's objective? Delaware Focus Global Growth Fund seeks long-term capital appreciation. Although the Fund will strive to meet its goal, there is no assurance that it will. What are the Fund's main investment strategies? The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. and non-U.S. companies, which may include companies located or operating in developed or emerging markets. Under normal circumstances, the Fund will invest in equity securities of issuers located throughout the world, including the United States, and the Fund will invest at least 40% of its net assets in non-U.S. securities. The Fund may invest in companies across all market capitalizations, although the Fund will primarily invest in mid- and large-cap equity securities. More than 25% of the Funds total assets may be invested in the securities of issuers located in the same country. Although the Fund can invest in companies of any size and from any country, it will invest mainly in common stocks of companies in countries with developed economies. Using a bottom up approach, the Funds investment manager, Delaware Management Company (Manager or we) seeks to select securities believed to have large end-market potential, superior business models, and strong free cash flow generation that are attractively priced compared to the intrinsic value of the securities. The Manager also considers a companys operational efficiencies, managements plans for capital allocation, and the companys shareholder orientation. All of these factors give an insight into the outlook for a company, helping to identify companies poised for sustainable free cash flow growth. The Manager believes that sustainable free cash flow growth, if it occurs, should ultimately drive shareholder value and may result in price appreciation of a companys stock. In addition to price appreciation, shareholder value derived from excess free cash flow may come in the form of dividends, share repurchases, or reinvestment of excess cash flow in a company. The Manager may sell a security if it no longer believes that the security is likely to contribute to meeting the investment objective of the Fund or if there are other opportunities that appear more attractive. What are the main risks of investing in the Fund? Investing in any mutual fund involves risk, including the risk that you may lose part or all of the money you invest. Over time, the value of your investment in the Fund will increase and decrease according to changes in the value of the securities in the Fund's portfolio. This Fund will be affected primarily by declines in stock prices, which can be caused by a drop in the stock market or poor performance in specific industries or companies, and changes in currency exchange rates. Stocks of companies with high growth expectations may be more susceptible to price declines if they do not meet those high expectations Investments in small- and mid-capitalization securities tend to be more volatile than investments in larger capitalization securities. Investments in foreign securities involve special risks including those related to currency fluctuations, as well as to political, economic, and social situations different from, and potentially more volatile than, those in the U.S. In addition, the accounting, tax, and financial reporting standards of foreign countries are different from and may be less reliable or comprehensive than those relating to U.S. issuers. To the extent the Fund invests in securities of issuers located in emerging markets, such investments may present greater risks than investments in issuers located in more developed countries, including risks of appropriation, adverse changes in tax regulations, and currency controls. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. For a more complete discussion of risk, please see "The risks of investing in the Fund" on page 11. Who should invest in the Fund Investors with long-term financial goals Investors seeking exposure to foreign investments Investors willing to accept the risks involved with foreign investments that are not ordinarily associated with domestic investments to the same degree or magnitude Who should not invest in the Fund · Investors with short-term financial goals 3 Investors seeking an investment in domestic securities Investors unwilling to accept the risks involved with foreign investments that are not ordinarily associated with domestic investments to the same degree or magnitude You should keep in mind that an investment in the Fund is not a complete investment program; it should be considered just one part of your total financial plan. Be sure to discuss this Fund with your financial advisor to determine whether it is an appropriate choice for you. 4 How has Delaware Focus Global Growth Fund performed? There is no performance information for the Fund because the Fund had not yet commenced operations as of the date of this Prospectus. What are the Fund's fees and expenses? Sales charges are fees paid directly from your investments when you buy or sell shares of the Fund. You do not pay sales charges when you buy or sell Class R shares. CLASS A C R Maximum sales charge (load) imposed on purchases as a percentage of offering price 5.75% none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 1 1.00% 2 none Maximum sales charge (load) imposed on reinvested dividends none none none Redemption fees none none none Exchange fees 3 none none none Annual fund operating expenses are deducted from the Funds assets. CLASS A C R Management fees 4 0.85% 0.85% 0.85% Distribution and service (12b-1) fees 4 0.30% 1.00% 0.60% Other expenses 5 2.90% 2.90% 2.90% Total annual fund operating expenses 4.05% 4.75% 4.35% This example is intended to help you compare the cost of investing in the Fund to the cost of investing in other mutual funds with similar investment objectives. We show the cumulative amount of Fund expenses on a hypothetical investment of $10,000 with an annual 5% return over the time shown. The Fund's actual rate of return may be greater or less than the hypothetical 5% return we use here. This example assumes that the Funds total operating expenses remain unchanged in each of the periods shown. This is an example only, and does not represent future expenses, which may be greater or less than those shown here. CLASS A C C R (if redeemed) 1 year $959 $476 $576 $436 3 years $1,737 $1,430 $1,430 $1,318 1 A purchase of Class A shares of $1 million or more may be made at net asset value (NAV). However, if you buy the shares through a financial advisor who is paid a commission, a contingent deferred sales charge will apply to redemptions made within two years of purchase (Limited CDSC). Additional Class A purchase options that involve a contingent deferred sales charge (CDSC) may be permitted from time to time and will be disclosed in the Prospectus if they are available. 2 Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 3 Exchanges are subject to the requirements of each Delaware Investments ® Fund. A front-end sales charge may apply if you exchange your shares into a fund that has a front-end sales charge. 5 4 The Manager has voluntarily agreed to waive all or a portion of its investment advisory fees and pay/or reimburse expenses (excluding any 12b-1 plan expenses, taxes, interest, inverse floater program expenses, brokerage fees, certain insurance costs, and non-routine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations (collectively, "non-routine expenses")) in order to prevent total annual fund operating expenses from exceeding 1.20% of the Fund's average daily net assets and the Fund's distributor, Delaware Distributors, L.P. (Distributor), has voluntarily agreed to waive all 12b-1 fees. These expense waivers and reimbursements may be discontinued at any time because they are voluntary, and they apply only to expenses paid directly by the Fund. The fees and expenses shown in the table above do not reflect the voluntary waivers and reimbursements. 5 "Other expenses" are based on estimates for the current fiscal year. 6 How we manage the Fund Our investment strategies We research individual companies and analyze economic and market conditions, seeking to identify the securities that we believe are the best investments for the Fund. The following are descriptions of how we pursue the Fund's investment objective. We take a disciplined approach to investing, combining investment strategies and risk management techniques that we believe can help shareholders meet their goals. The Fund seeks long-term capital appreciation. To achieve this objective, we invest primarily in common stocks of U.S. and non-U.S. companies and, though we have the flexibility to invest in companies of all sizes, we generally focus on medium and large size companies. Our goal is to own companies that grow faster than the world economy. Using a bottom up approach, we look for companies that: have large end-market potential, superior business models, and strong free cash flow generation; demonstrate operational efficiencies; have planned well for capital allocation; and have governance policies that tend to be favorable to shareholders. There are a number of catalysts that might increase a companys potential for free cash flow growth. The disciplined, research intensive selection process that we use is designed to identify catalysts such as: management changes; new products; structural changes in the economy; corporate restructuring and turnaround situations; or changes in industry structure. We seek to maintain a diversified portfolio representing a number of different industries. Such an approach helps to minimize the impact that any one security or industry could have on the portfolio if it were to experience a period of slow or declining growth. The Fund's investment objective is non-fundamental. This means that the Board of Trustees (Board) may change the Funds objective without obtaining shareholder approval. If the objective were changed, we would notify shareholders at least 60 days before the change in the objective became effective. 7 The securities in which the Fund typically invests Stocks offer investors the potential for capital appreciation, and may pay dividends as well. A significant portion of the Funds holdings will be denominated in a foreign currency. Please see the Funds Statement of Additional Information (SAI) for additional information about certain of the securities described below as well as other securities in which the Fund may invest. Common or ordinary stocks Securities that represent shares of ownership in a corporation. Stockholders participate in the corporations profits proportionate to the number of shares they own. How the Fund uses them: Generally, the Fund invests 85% to 100% of its net assets in common stock of companies that the Manager believes have appreciation potential. The Fund may invest in companies of all sizes, but primarily focuses on medium and large size companies. American depositary receipts (ADRs), European depositary receipts (EDRs), and Global depositary receipts (GDRs) ADRs are receipts issued by a U.S. depositary (usually a U.S. bank) and EDRs and GDRs are receipts issued by a depositary outside of the U.S. (usually a non-U.S. bank or trust company or a foreign branch of a U.S. bank). Depositary receipts represent an ownership interest in an underlying security that is held by the depositary. Generally, the underlying security represented by an ADR is issued by a foreign issuer and the underlying security represented by an EDR or GDR may be issued by a foreign or U.S. issuer. Generally, the holder of the depositary receipt is entitled to all payments of interest, dividends, or capital gains that are made on the underlying security. How the Fund uses them: The Fund may invest in sponsored and unsponsored ADRs, EDRs, and GDRs, generally focusing on those whose underlying securities are issued by foreign entities. Sponsored depositary receipts are issued jointly by the issuer of the underlying security and the depositary, and unsponsored depositary receipts are issued by the depositary without the participation of the issuer of the underlying security. To determine whether to purchase a security in a foreign market or through a depositary receipt, the Manager evaluates the price levels, the transaction costs, taxes, and administrative costs or other relevant factors involved with each security to try to identify the most efficient choice. Foreign currency transactions A forward foreign currency exchange contract involves an obligation to purchase or sell a specific currency on a fixed future date at a price that is set at the time of the contract. The future date may be any number of days from the date of the contract as agreed by the parties involved. How the Fund uses them: Although the Fund values its assets daily in U.S. dollars, it does not intend to convert its holdings of foreign currencies into U.S. dollars on a daily basis. It will, however, from time to time, purchase or sell foreign currencies and/or engage in forward foreign currency exchange transactions. It may conduct its foreign currency transactions on a cash basis at the rate prevailing in the foreign currency exchange market or through a forward foreign currency exchange contract or forward contract. The Fund may use forward contracts for defensive hedging purposes to attempt to protect the value of its current security or currency holdings. It may also use forward contracts if it has agreed to sell a security and wants to lock-in the price of that security, in terms of U.S. dollars. Investors should be aware of the costs of currency conversion. The Fund will not use forward contracts for speculative purposes. Investment company securities In some countries, investments by U.S. mutual funds are generally made by purchasing shares of investment companies that in turn invest in the securities of such countries. How the Fund uses them: The Fund may hold investment company securities if the Manager believes that the country offers good investment opportunities. Such investment companies may be open-end or closed-end investment companies. These investments involve an indirect payment by the Funds shareholders of a portion of the expenses of the other investment companies, including their advisory fees. Restricted securities 8 Privately placed securities whose resale is restricted under U.S. securities laws. How the Fund uses them: The Fund may invest in privately placed securities, including those that are eligible for resale only among certain institutional buyers without registration, which are commonly known as Rule 144A Securities. Restricted securities that are determined to be illiquid may not exceed the Funds 15% limit on illiquid securities. Illiquid securities Illiquid securities are securities that do not have a ready market and cannot be readily sold within seven days at approximately the price at which a fund has valued them. Illiquid securities include repurchase agreements maturing in more than seven days. How the Fund uses them: The Fund may invest up to 15% of its net assets in illiquid securities. Repurchase agreements An agreement between a buyer of securities, such as a fund, and a seller of securities in which the seller agrees to buy the securities back within a specified time at the same price the buyer paid for them, plus an amount equal to an agreed upon interest rate. Repurchase agreements are often viewed as equivalent to cash. How the Fund uses them: Typically, the Fund uses repurchase agreements as a short-term investment for its cash position. In order to enter into these repurchase agreements, it must have collateral of at least 102% of the repurchase price. It will only enter into repurchase agreements in which the collateral is comprised of U.S. government securities. In the Managers discretion, the Fund may invest overnight cash balances in short-term discount notes issued or guaranteed by the U.S. government, its agencies or instrumentalities or government-sponsored corporations. Options and futures Options represent a right to buy or sell a security or group of securities at an agreed upon price at a future date. The purchaser of an option may or may not choose to go through with the transaction; the seller of an option must go through with the transaction. Writing a call option on a security obligates the owner of the security to sell it at an agreed upon price on an agreed upon date (usually no more than nine months in the future). The writer of the call option receives a premium payment from the purchaser of the call, but if the security appreciates to a price greater than the agreed upon selling price, a fund would lose out on those gains. A call option written by a fund is covered if a fund owns the security underlying the option or has an absolute and immediate right to acquire that security without additional cash consideration. Futures contracts are agreements for the purchase or sale of securities at a specified price, on a specified date. Unlike an option, a futures contract must be executed unless it is sold before the settlement date. Options and futures are generally considered to be derivative securities. How the Fund uses them: If the Fund has stocks that have unrealized gains, it may want to protect those gains when it anticipates adverse conditions. It might use options or futures to neutralize the effect of any anticipated price declines, without selling the security. It may also use options or futures to gain exposure to a particular market segment without purchasing individual securities in that segment, particularly if it had excess cash that the Manager wanted to invest quickly. The Fund might use covered call options if the Manager believes that doing so would help the Fund to meet its investment objective. Use of these strategies can increase the operating costs of the Fund and can lead to loss of principal. The Fund has claimed an exclusion from the definition of the term commodity pool operator under the Commodity Exchange Act (CEA) and, therefore, is not subject to registration or regulation as a commodity pool operator under the CEA. Equity linked securities Privately issued derivative securities which have a return component based on the performance of a single security, a basket of securities, or an index. How the Fund uses them: The Fund may invest up to 10% of its net assets in equity linked securities. Equity linked securities may be considered illiquid and are subject to the Funds limitation on illiquid securities. In some instances, investments in equity linked securities may also be subject to the Funds limitation on investments in investment companies. 9 Lending securities The Fund may lend up to 25% of its assets to qualified broker/dealers or institutional investors for use in their securities transactions. Borrowers of the Funds securities must provide collateral to it and adjust the amount of collateral each day to reflect the changes in the value of the loaned securities. These transactions may generate additional income for the Fund. Borrowing from banks The Fund may borrow money from banks as a temporary measure for extraordinary or emergency purposes or to facilitate redemptions. It may also obtain such short-term credit as may be necessary for the clearance of purchases and sales of portfolio securities. It will be required to pay interest to the lending banks on the amounts borrowed. As a result, borrowing money could result in the Fund being unable to meet its investment objective. Initial public offerings (IPOs) Under certain market conditions, the Fund may invest in companies at the time of their IPO. Companies involved in IPOs generally have limited operating histories, and prospects for future profitability are uncertain. Prices of IPOs may also be unstable because of the absence of a prior public market, the small number of shares available for trading, and limited investor information. IPOs may be sold within 12 months of purchase. This may result in increased short-term capital gains, which will be taxable to shareholders as ordinary income. Temporary defensive positions In response to unfavorable market conditions, the Fund may make temporary investments in cash or cash equivalents or other high-quality, short-term instruments. These investments may not be consistent with a Funds investment objective. To the extent that the Fund holds these instruments, the Fund may be unable to achieve its investment objective. Purchasing securities on a when-issued or delayed-delivery basis The Fund may buy or sell securities on a when-issued or delayed-delivery basis; that is, paying for securities before delivery or taking delivery at a later date. It will designate cash or securities in amounts sufficient to cover its obligations, and will value the designated assets daily. Portfolio turnover We anticipate that the Funds annual portfolio turnover will not exceed 100%. It is possible, however, that portfolio turnover will be higher than expected. A turnover rate of 100% would occur if, for example, the Fund bought and sold all of the securities in its portfolio once in the course of a year or frequently traded a single security. A high rate of portfolio turnover in any year may increase brokerage commissions paid and could generate taxes for shareholders on realized investment gains. 10 The risks of investing in the Fund Investing in any mutual fund involves risk, including the risk that you may receive little or no return on your investment, and the risk that you may lose part or all of the money you invest. Before you invest in the Fund, you should carefully evaluate the risks. Because of the nature of the Fund, you should consider your investment to be a long-term investment that typically provides the best results when held for a number of years. The table below describes the principal risks you assume when investing in the Fund. Please see the SAI for a further discussion of these risks and other risks not discussed here. Market risk Market risk is the risk that all or a majority of the securities in a certain marketlike the stock or bond marketor in a certain country or region will decline in value because of economic conditions, future expectations, or investor confidence. How the Fund strives to manage it: The Manager maintains a long-term investment approach and focus on stocks that we believe can appreciate over an extended time frame regardless of interim market fluctuations. In deciding what portion of the Funds portfolio should be invested in any individual country, we evaluate a variety of factors, including opportunities and risks relative to other countries. We do not try to predict overall stock market movements and do not trade for short-term purposes. Industry and security risk Industry risk is the risk that the value of securities in a particular industry will decline because of changing expectations for the performance of that industry. Security risk is the risk that the value of an individual stock or bond will decline because of changing expectations for the performance of the individual company issuing the stock or bond. How the Fund strives to manage them: The Fund typically holds a number of different securities in a variety of sectors in order to minimize the impact that a poorly performing security would have on it. Emerging markets risk Emerging markets risk is the possibility that the risks associated with international investing will be greater in emerging markets than in more developed foreign markets because, among other things, emerging markets may have less stable political and economic environments. In addition, in many emerging markets, there is substantially less publicly available information about issuers and the information about issuers and the information that is available tends to be of a lesser quality. Economic structures and markets tend to be less mature and diverse and the securities markets which are subject to less government regulation or supervision may also be smaller, less liquid, and subject to greater price volatility. How the Fund strives to manage it: To the extent the Fund invests in emerging markets, we carefully screen securities within emerging markets and attempt to consider material risks associated with an individual company or bond issuer. Political risk Political risk is the risk that countries or an entire region may experience political instability. This may cause greater fluctuation in the value and liquidity of investments due to changes in currency exchange rates, governmental seizures, or nationalization of assets. How the Fund strives to manage it: The Manager evaluates the political situations in the countries where we invest and take into account any potential risks before we select securities for the Fund. However, there is no way to eliminate political risk when investing internationally. In emerging markets, political risk is typically more likely to affect the economy and share prices than in developed markets. Currency risk 11 Currency risk is the risk that the value of a funds investments may be negatively affected by changes in foreign currency exchange rates. Adverse changes in exchange rates may reduce or eliminate any gains produced by investments that are denominated in foreign currencies and may increase any losses. How the Fund strives to manage it: The Manager may try to hedge the Funds currency risk by purchasing foreign currency exchange contracts. If we agree to purchase or sell foreign securities at a pre-set price on a future date, we may attempt to protect the value of a security the Fund owns from future changes in currency rates. If we have agreed to purchase or sell a security, we may also use foreign currency exchange contracts to lock-in the securitys price in terms of U.S. dollars or another applicable currency. We may use forward currency exchange contracts only for defensive or protective measures, not to enhance portfolio returns. However, there is no assurance that such a strategy will be successful. Hedging is typically less practical in emerging markets. Information risk Information risk is the risk that foreign companies may be subject to different accounting, auditing, and financial reporting standards than U.S. companies. There may be less information available about foreign issuers than domestic issuers. Furthermore, regulatory oversight of foreign issuers may be less stringent or less consistently applied than in the U.S. How the Fund strives to manage it: We conduct fundamental research on the companies that we invest in rather than relying solely on information available through financial reporting. As part of our worldwide research process, we emphasize company visits. We believe this will help us to better uncover any potential weaknesses in individual companies. Inefficient market risk Inefficient market risk is the risk that foreign markets may be less liquid, have greater price volatility, less regulation, and higher transaction costs than U.S. markets. How the Fund strives to manage it: We will attempt to reduce these risks by investing in a number of different countries, noting trends in the economy, industries, and financial markets. Transaction costs risk Transaction costs risk relates to the costs of buying, selling, and holding foreign securities, including brokerage, tax, and custody costs, which may be higher than those involved in domestic transactions. How the Fund strives to manage it: We strive to monitor transaction costs and to choose an efficient trading strategy for the Fund. Derivatives risk Derivatives risk is the possibility that a fund may experience a significant loss if it employs a derivatives strategy (such as a strategy involving equity linked securities) related to a security or a securities index and that security or index moves in the opposite direction from what the portfolio manager had anticipated. Another risk of derivative transactions is the creditworthiness of the counterparty because the transaction depends on the willingness and ability of the counterparty to fulfill its contractual obligations. Derivatives also involve additional expenses, which could reduce any benefit or increase any loss to a fund from using the strategy. How the Fund strives to manage it: The Fund will use derivatives for defensive purposes, such as to protect gains or hedge against potential losses without actually selling a security, to neutralize the impact of interest rate changes, to affect diversification, or to earn additional income. It will not use derivatives for reasons inconsistent with its investment objective. The Manager also researches and continually monitors the creditworthiness of current or potential counterparties. Although the Fund is not limited to investing a certain percentage of its assets in derivatives, the Manager does not intend to make significant use of derivative investments and such investments, to the extent deemed illiquid, will subject to the Funds 15% limit on investments in illiquid securities. Futures and options risk 12 Futures and options risk is the possibility that a fund may experience a loss if it employs an options or futures strategy related to a security or a market index and that security or index moves in the opposite direction from what the manager anticipated. Futures and options also involve additional expenses, which could reduce any benefit or increase any loss that a fund gains from using the strategy. How the Fund strives to manage it: The Fund may use options and futures to protect gains in the portfolio without actually selling a security. It may also use options and futures to quickly invest excess cash so that the portfolio is generally fully invested. Small company risk Small company risk is the risk that prices of smaller companies may be more volatile than larger companies because of limited financial resources or dependence on narrow product lines. How the Fund strives to manage it: Although the Manager typically focuses the Funds investment in medium and large size companies, we may invest in small companies and would be subject to this risk. We attempt to reduce this risk by diversifying investments. Disclosure of portfolio holdings information A description of the Funds policies and procedures with respect to the disclosure of the Funds portfolio securities is available in the SAI. 13 Who manages the Fund Investment manager The Fund is managed by Delaware Management Company (Manager), a series of Delaware Management Business Trust, which is a subsidiary of Delaware Management Holdings, Inc. The Manager makes investment decisions for the Fund, manages the Fund's business affairs, and provides daily administrative services. For its services to the Fund, the Manager is entitled to be paid a fee of: 0.85% of average daily net assets up to $500 million; 0.80% of average daily net assets from $500 million to $1 billion; 0.75% of average daily net assets from $1 billion to $2.5 billion; and 0.70% of average daily net assets thereafter. Because the Fund had not yet commenced operations as of the date of this Prospectus, it has not issued an annual or semiannual shareholder report. Consequently, a discussion of the basis for the Board's approval of the Fund's investment advisory contract will be available in a future shareholder report. Portfolio managers Gregory M. Heywood, Patrick G. Fortier, and Christopher J. Bonavico have primary responsibility for making day-to-day investment decisions for the Fund. Gregory M. Heywood, CFA, Vice President, Portfolio Manager, Equity Analyst Gregory M. Heywood, who joined Delaware Investments in April 2005, is a portfolio manager and analyst on the firms Focus Growth Equity team. This team is responsible for large-cap growth, all-cap growth, and one smid-cap growth portfolio. He was most recently a research analyst at Transamerica Investment Management (Transamerica). Before joining Transamerica in 2004, he worked as a senior analyst for Wells Capital Management from 2003 to 2004 and Montgomery Asset Management from 1996 to 2003. Heywood received a bachelors degree and an MBA from the University of California at Berkeley. Patrick G. Fortier, CFA Vice President, Portfolio Manager, Equity Analyst Patrick G. Fortier, who joined Delaware Investments in April 2005, is a portfolio manager on the Focus Growth Equity team. This team is responsible for large-cap growth, all-cap growth, and one smid-cap growth portfolio. He was most recently a portfolio manager at Transamerica. Before joining Transamerica in 2000, he worked for OLDE Equity Research as an equity analyst. Fortier received his bachelors degree in finance from the University of Kentucky. Christopher J. Bonavico, CFA, Vice President, Senior Portfolio Manager, Equity Analyst Christopher J. Bonavico, who joined Delaware Investments in April 2005, is a senior portfolio manager on the firms Focus Growth Equity team. This team is responsible for large-cap growth, all-cap growth, and one smid-cap growth portfolio. He was most recently a principal and portfolio manager at Transamerica, where he managed sub-advised funds and institutional separate accounts. Before joining Transamerica in 1993, he was a research analyst for Salomon Brothers. Bonavico received his bachelors degree in economics from the University of Delaware. The SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio managers, and the portfolio managers ownership of Fund shares. Manager of managers structure The Fund and the Manager have received an exemptive order from the U.S. Securities and Exchange Commission (SEC) to operate under a manager of managers structure that permits the Manager, with the approval of the Board, to appoint and replace sub-advisors, enter into sub-advisory agreements, and materially amend and terminate sub-advisory agreements on behalf of the Fund without shareholder approval (Manager of Managers Structure). Under the Manager of Managers Structure, the Manager has ultimate responsibility, subject to oversight by the Fund
